United States Court of Appeals

                               FOR THE EIGHTH CIRCUIT


                                    ___________

                                    No. 96-2419
                                    ___________

Gregory Kennedy,                         *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Western District of Missouri
                                         *
Office of Administration,                *          [UNPUBLISHED]
Division of Design &                     *
Construction; George Riedel;             *
Richard Hansen; Robert W.                *
Whitehead, *
                                         *
              Appellees.

                                    ___________

                     Submitted: January 17, 1997

                            Filed: May 5, 1997
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, ROSS and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Gregory Kennedy, who had a history of back problems dating back to
1987, began working as a Custodial Worker I for the State of Missouri
Office of Administration in 1989.      In 1991 he injured his back while on the
job, and required surgery.      When he returned to work his doctor restricted
him to lifting under twenty-five pounds and limited bending.        After about
a month, his doctor released him from these restrictions.     Kennedy reported
for work but still asserted that there were tasks he could not do.           He
sought accommodation by doing other employees’ light work and,
presumably, shifting the heavier work to them.               After his request was
refused, Kennedy asked for a leave of absence, claiming that his personal
physician had told him to abstain from all work pending additional testing.
This request was also denied.     Kennedy then refused to report to work and
was terminated.


      Kennedy sued under the Americans with Disabilities Act,1                42 U.S.C.
                                                2
§§   12101   et   seq.   The   district    court     found   that   Kennedy    had   not
established his substantial limitation in a major life activity as required
by   the   ADA and granted summary judgment to the Missouri Office of
Administration.     In reaching this conclusion, the district court relied on
the testimony of Kennedy and his doctors along with an analysis of
Kennedy’s current work detailing cars.             A careful review of the record
leads us to conclude that the district court was correct in all respects.
We therefore affirm.     See 8th Cir. R. 47B.


      A true copy.


             Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      Kennedy also pled numerous state claims that were dismissed
and were not appealed.
      2
      The Honorable D. Brook Bartlett, United States District Judge
for the Western District of Missouri.

                                          -2-